Case 1:20-cv-00376-JMS-RT Document 30 Filed 02/02/21 Page 1 of 1        PageID #: 162




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 JOSHUA RYAN KOENIG,           )                CV 20-00376 JMS-RT
                               )
           Plaintiff(s),       )
                               )
      vs.                      )
                               )
 TIMOTHY MORALES,              )
                               )
           Defendant(s).       )
 _____________________________ )


               ORDER ADOPTING MAGISTRATE JUDGE’S
        FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S
                  MOTION FOR DEFAULT JUDGMENT

       Findings and Recommendation having been filed on January 12, 2021 and

 served on all parties on January 13, 2021, and no objections having been filed by

 any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

 Recommendation to Deny Plaintiff’s Motion For Default Judgment” are adopted

 as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, February 2, 2021.


                                    /s/ J. Michael Seabright
                                   J. Michael Seabright
                                   Chief United States District Judge
